Name: Council Decision 2013/517/CFSP of 21Ã October 2013 on the Union support for the activities of the International Atomic Energy Agency in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: world organisations;  electrical and nuclear industries;  international security;  cooperation policy;  defence
 Date Published: 2013-10-23

 23.10.2013 EN Official Journal of the European Union L 281/6 COUNCIL DECISION 2013/517/CFSP of 21 October 2013 on the Union support for the activities of the International Atomic Energy Agency in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 26(2) and Article 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2003, the European Council adopted the EU Strategy against Proliferation of Weapons of Mass Destruction (the Strategy), Chapter III of which contains a list of measures that need to be taken both within the Union and in third countries to combat such proliferation. (2) The Union is actively implementing the Strategy and is giving effect to the measures listed in Chapter III thereof, in particular by releasing financial resources to support specific projects conducted by multilateral institutions, such as the International Atomic Energy Agency (IAEA). (3) On 17 November 2003, the Council adopted Common Position 2003/805/CFSP on the universalisation and reinforcement of multilateral agreements in the field of non-proliferation of weapons of mass destruction and means of delivery (1). That Common Position calls, inter alia, for the promotion of the conclusion of the IAEA Comprehensive Safeguards Agreements and Additional Protocols and commits the Union to working towards making the IAEA Comprehensive Safeguards Agreements and Additional Protocols the standard for the IAEA verification system. (4) On 17 May 2004, the Council adopted Joint Action 2004/495/CFSP on support for IAEA activities under its Nuclear Security Programme and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (2). (5) On 18 July 2005, the Council adopted Joint Action 2005/574/CFSP on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (3). (6) On 12 June 2006, the Council adopted Joint Action 2006/418/CFSP on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (4). (7) On 14 April 2008, the Council adopted Joint Action 2008/314/CFSP on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (5). (8) On 27 September 2010, the Council adopted Decision 2010/585/CFSP on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (6). (9) The strengthening of the control of high-activity radioactive sources in accordance with the G-8 statement and Action Plan on securing radioactive sources, adopted at the 2003 Evian Summit, remains an important objective for the Union, which will be pursued through outreach to third countries. (10) On 8 July 2005, the States Parties and the European Atomic Energy Community agreed by consensus to amend the Convention on the Physical Protection of Nuclear Material (CPPNM) with a view to expanding its scope to encompass nuclear material and facilities in peaceful domestic use and storage, as well as in transport, and to oblige States Parties to make violations subject to criminal sanctions. (11) On 7 July 2007, the International Convention for the Suppression of Acts of Nuclear Terrorism entered into force. It requires States Parties to enact legislation to criminalise the offences set out in the Convention. (12) The IAEA pursues the same objectives as those set out in recitals 3 to 11 of this Decision. This is done through the implementation of its Nuclear Security Plan which is financed entirely through voluntary contributions to the IAEA Nuclear Security Fund. (13) The Union participates in the Nuclear Security Summit process and is committed to further enhancing its efforts which aim to strengthen nuclear security and to assist third countries in that regard. The Union welcomes recent steps to strengthen the IAEA Nuclear Security Programme as well as the International Conference on Nuclear Security hosted by the IAEA on 1-5 July 2013. The Union aims to maintain the sustainability and effectiveness of the implementation of previous Joint Actions and Council Decisions in support of the IAEA Nuclear Security Plans and is committed to providing further support in view of the adoption of the IAEA Nuclear Security Plan 2014-2017. Close coordination with the EU Chemical, Biological, Radiological and Nuclear (CBRN) Centres of Excellence Initiative, as well as other initiatives and programmes, will be undertaken to avoid duplication and maximise cost-effectiveness and continued risk reduction. (14) The technical implementation of this Decision should be entrusted to the IAEA which, on the basis of its longstanding and broadly-recognised expertise in the area of nuclear security, could significantly strengthen relevant capabilities in the target countries. The projects as supported by the Union can only be financed through voluntary contributions to the IAEA Nuclear Security Fund. Such contributions to be provided by the Union will be instrumental in enabling the IAEA to play a key role in the area of nuclear security by supporting the efforts of countries to fulfil their nuclear security responsibilities, as also recognised in the framework of the Nuclear Security Summit process, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of immediate and practical implementation of certain elements of the EU Strategy against Proliferation of Weapons of Mass Destruction, the Union shall support the IAEAs activities in the areas of nuclear security and verification in order to further the following objectives: (a) to achieve progress towards the universalisation of international non-proliferation and nuclear security instruments, including IAEA Comprehensive Safeguards Agreements and Additional Protocols; (b) to enhance the protection of proliferation-sensitive materials and equipment and the relevant technology, providing legislative and regulatory assistance in the area of nuclear security and safeguards; (c) to strengthen the detection of, and response to, illicit trafficking of nuclear and other radioactive materials. 2. The projects of the IAEA, corresponding to measures of the Strategy, aim to:  ensure the sustainability and effectiveness of support provided through previous Joint Actions and Council Decisions,  strengthen States indigenous nuclear security support infrastructures,  strengthen States legislative and regulatory frameworks,  strengthen nuclear security systems and measures for nuclear and other radioactive materials,  strengthen States institutional infrastructures and capabilities to deal with nuclear and radioactive materials out of regulatory control,  support awareness of and strengthen States response and resilience to cyber-crime impacting nuclear security,  develop additional laboratory capacity to support evaluation of industrial control and electronic system level technologies used to identify vulnerabilities to nuclear-related cyber-crime, and exploit and increase awareness of such issues, including through participation in regional exchanges, and the utilisation of compensatory or remediation measures. The selection of recipient States and projects shall be made by the Council on the basis of a comprehensive IAEA evaluation of needs and various other considerations with the aim of ensuring maximum impact of action. A detailed description of the projects is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the HR) shall be responsible for the implementation of this Decision. 2. The projects referred to in Article 1(2) shall be carried out by the IAEA as Implementing Entity. It shall perform this task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with the IAEA. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 8 050 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the IAEA. The financing agreement shall stipulate that the IAEA is to ensure visibility of the Unions contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the IAEA. These reports shall form the basis for evaluation by the Council. 2. The Commission shall provide information on the financial aspects of the implementation of the projects referred to in Article 1(2). Article 5 This Decision shall enter into force on the day of its adoption. It shall expire 36 months after the date of the conclusion of the financing agreement between the Commission and the IAEA or 12 months after the date of its adoption if no financing agreement has been concluded before that date. Done at Luxembourg, 21 October 2013. For the Council The President C. ASHTON (1) OJ L 302, 20.11.2003, p. 34. (2) OJ L 182, 19.5.2004, p. 46. (3) OJ L 193, 23.7.2005, p. 44. (4) OJ L 165, 17.6.2006, p. 20. (5) OJ L 107, 17.4.2008, p. 62, rectified by OJ L 212, 7.8.2008, p. 6. (6) OJ L 259, 1.10.2010, p. 10. ANNEX European Union support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction Eligibility and selection of recipient States States eligible to receive support under this Decision comprise all IAEA Member States and other countries in need of support in the field of nuclear security, subject to a subsequent decision by the Union, based on an IAEA proposal, for priority action. The selection of recipient States and projects to be implemented therein will be made on the basis of a comprehensive IAEA evaluation of needs and other pertinent considerations (Evaluation and decision preparation phase) by the relevant EU Council bodies, with the aim of ensuring maximum impact of action. Close coordination with the EU CBRN Centres of Excellence Initiative, as well as other initiatives and programmes, will be undertaken to avoid duplication and maximise cost-effectiveness and continued risk reduction. The use of funds for specific activities will be in line with Union priorities and subject to regular prior consultation. Projects will be implemented in the recipient States and can encompass activities in the following seven areas: 1. Sustainability and Effectiveness of Support provided through previous Joint Actions and Council Decisions; 2. Strengthening of States Indigenous Nuclear Security Support Infrastructures; 3. Strengthening of States Legislative and Regulatory Frameworks; 4. Strengthening of Nuclear Security Systems and Measures for Nuclear and other Radioactive Materials; 5. Strengthening of States Institutional Infrastructures and Capabilities to Deal with Nuclear and Radioactive Materials out of Regulatory Control; 6. Supporting awareness of and Strengthening States response and resilience to Cyber-Crime impacting Nuclear Security; 7. Laboratory capability addressing nuclear-related cyber-crime. I. EVALUATION AND DECISION PREPARATION PHASE Purpose  An evaluation, carried out by the IAEA, of recipient State needs to strengthen the nuclear security in the countries concerned using the methodology and criteria developed under Decision 2010/585/CFSP. Such evaluation will cover relevant criteria of all seven areas mentioned above.  To use the results of an overall evaluation and other pertinent considerations as a basis for selecting the States in which projects will be implemented. Results  Provision of an overview of the evaluation results for nuclear security support in recipient States, both at the level of the State and at individual facilities, locations, transports or other applications in which nuclear and radioactive material are used or stored including infrastructure to deal with material out of regulatory control.  For all seven areas mentioned above, recipient States and projects will be identified and a list of proposed recipient States and recipients in reserve (second priority) to receive support under this Decision will be provided. The IAEA will perform a part of this work based on co-funding, contributing with approximately 1 % of the total eligible cost of the project. This work will be conducted based on the IAEA expertise on the topic. II. IMPLEMENTATION PHASE OF PRIORITISED PROJECTS Area 1: Sustainability and Effectiveness of Support provided through previous Joint Actions and Council Decisions Strategic Objective Maintaining the sustainability and effectiveness of the implementation of previous Joint Actions and Council Decisions based on the IAEA Nuclear Security Plans which are designed:  To contribute to global efforts to achieve worldwide, effective security wherever nuclear or other radioactive material is in use, in storage and/or being transported, and of associated facilities by supporting States, upon request, in their efforts to establish and maintain effective nuclear security through assistance in capacity building, guidance, human resources development, sustainability and risk reduction.  To assist with adherence to, and implementation of, international legal instruments related to nuclear security, and to strengthen international cooperation and coordination of assistance provided through bilateral programmes and other international initiatives in a manner which would also contribute to enabling the safe, secure and peaceful use of nuclear energy and such applications with radioactive substances.  To identify recipient States by bringing together the results of evaluation missions and existing IAEA information and through discussions between the State and the IAEA. Purpose  To ensure the sustainability, continued effectiveness and impact provided under previous Joint Actions and Council Decisions, including through technical systems, human capacity and consolidation or repatriation activities.  Leverage of the benefits from international, regional and national support and activities to provide quality human resource, technical and scientific support through efficient use of resources. Results  Evaluation of the sustainability, effectiveness and impact of tasks which were implemented through previous Joint Actions and Council Decisions.  Development and provision of a quality assurance system including its testing and pilot implementation for States having received nuclear security support.  Identification of further assistance that would be required to maintain or ensure sustainability of the nuclear security improvements that were intended.  Provision of support to sustain functioning equipment and competent staff, through further assistance to institutionalise indigenous capability to maintain equipment, repair malfunctioning equipment or replace damaged components, as well as to ensure as much as possible the involvement of States in regional capacity-building efforts.  Reliable access to competent staff through provision of training and education. Area 2: Strengthening of States Indigenous Nuclear Security Support Infrastructure Strategic Objective IAEA programmes assist States in integrating many activities that ensure sustainability of nuclear security improvements. Human resource development covering both training and academic educational programmes is provided to address the range of national and regional responsibilities. The IAEA also provides support to States wishing to develop Nuclear Security Support Centres (NSSC) designed to facilitate human resource development and to provide technical support services such as equipment and maintenance at the national and regional levels. Purpose  To develop and to review, in cooperation and coordination with the appropriate State authorities and other EU initiatives, a national Integrated Nuclear Security Support Plan (INSSP), and conduct Advisory Missions as a basis of enhancing nuclear security in the State.  To assist States in ensuring the availability of indigenous technical and scientific support, and the development of human resources which is necessary for effective, sustainable nuclear security. Results  Development or review of national INSSPs tailored to the States specific comprehensive needs and identifying findings and recommendations to enhance security in the State.  Coordination of activities related to the establishment of national NSSC with current and future EU CBRN Centres of Excellence and other relevant activities in the appropriate regions.  Provision of equipment and expert services to support the establishment of national NSSCs, fostering of an appropriate nuclear security culture and facilitation of the use of lessons learned and best practices for continuous improvement and application to a broader CBRN perspective. Area 3: Strengthening States Legislative and Regulatory Frameworks Strategic Objective The IAEA is providing a comprehensive set of nuclear security recommendations and guidance to support the global nuclear security framework. Using this guidance, the IAEA, upon request from States, conducts a variety of expert Advisory Missions to States, which provide dedicated legislative assistance to strengthen national legal and regulatory frameworks and facilitates adherence to and implementation of the international legal instruments relevant for nuclear security. Purpose  To strengthen the national legislative and regulatory frameworks, as well as the capacity of States to develop regional best practice exchanges, as they apply to any authority involved in the security of nuclear and other radioactive materials either under regulatory control or out of regulatory control.  To provide States with cost-effective means to assist them in fulfilling national, regional and international obligations, the enactment of binding and international legal instruments, including Safeguards Agreements and Additional Protocols, and a commitment to non-binding legal instruments. Results  Generate an increased number of States that have embarked on the development and adoption of comprehensive and coherent legislation at the national level, covering nuclear security, safeguards, safety, and liability for nuclear damage, including those based on synergies with the actions implemented by the Union through other instruments such as the Instrument for Nuclear Safety Cooperation and the Instrument for Pre-Accession, and encourage the inclusion of nuclear security as a major consideration for States expressing an interest in launching a nuclear power programme.  Provide expert advice through the provision of IAEA appraisal services, e.g. International Nuclear Security Service (INSServ), International Physical Protection Advisory Service (IPPAS), Integrated Nuclear Infrastructure Review Mission (INIR), Integrated Regulatory Review Service (IRRS), International SSAC Advisory Service (ISSAS) and other advisory services as well as equipment and training indicated by the documented results.  Increase in the number of States that adhere to the CPPNM and its Amendment and/or have declared their intention to implement the international legal instruments supporting the nuclear security framework.  Strengthened national regulatory infrastructures for radiation safety and security of radioactive materials in line with the Code of Conduct on the Safety and Security of Radioactive Sources and the Guidance on the Import and Export of Radioactive Sources.  Strengthened national legislative frameworks for the implementation of Safeguards Agreements and Additional Protocols concluded between States and the IAEA, in particular regarding the implementation of a comprehensive State System of Accounting for and Control of Nuclear Material (SSAC). Area 4: Strengthening of Nuclear Security Systems and Measures for Nuclear and other Radioactive Materials Strategic Objective The IAEA will continue to contribute to the improvement of global and national nuclear security through activities that would support, upon request, States in their efforts to reduce the risk that nuclear or other radioactive material in use, in storage and/or being transported could be used in malicious acts. National nuclear security systems need to be supported through establishment of national nuclear security support centres to provide a resource base, facilitate national training in a systematic manner and provide specific technical support required for effective use and maintenance of detection instruments and other nuclear security technical systems. Purpose  To strengthen a States first line of defence in the form of security for nuclear and other radiological materials, and their associated facilities and transport systems.  To locate and identify radioactive sources in circumstances which indicate a need to condition the sources and transport them to safe and secure places of storage in the selected countries, including repatriation to the country of origin or supplier.  To strengthen technical and administrative systems implemented for accounting and control of nuclear materials, including the strengthening of existing SSACs, established for the implementation of Safeguards Agreements and Additional Protocols, including in States with limited nuclear programmes, and reduced reporting obligations according to so called small quantities protocols to their safeguards agreements.  To strengthen or, where applicable, to establish national registries of radioactive substances, materials and sources in the selected States. Results  Implementation of physical protection measures with regard to nuclear materials at selected nuclear facilities and locations and to radioactive sources in non-nuclear applications (e.g. medical or industrial use, or radioactive waste), including through enhanced regional best practice exchanges, where appropriate.  Reduction of risk from radioactive sources in vulnerable circumstances through more effective physical protection or, as appropriate, dismantling and transport to safe and secure places of storage in a State or in other selected States.  Reduction of the number of radioactive sources in uncontrolled and unprotected circumstances through the support of national search and secure campaigns in selected States.  Establishment and maintenance of effective technical and administrative systems to account for, and control, nuclear material security, including through establishing new and/or through strengthening existing SSACs capable of implementing Safeguards Agreements and Additional Protocols, including in States with small quantities protocols.  Trained staff in States eligible to receive support, to increase the likelihood of implementing and sustaining an effective physical protection regime. Area 5: Strengthening of States Institutional Infrastructures and Capabilities to Deal with Nuclear and Radioactive Materials out of Regulatory Control Strategic Objective Continued IAEA support is provided to States to enhance national nuclear security capacities for protecting people, property and the environment from nuclear security events involving nuclear or other radioactive material out of regulatory control. Support for detecting such material and responding to such events are important roles for the IAEA with priority given to the development of national capacities for effective border control and to protect and respond to the risk of malicious acts at major public events. Purpose To strengthen States capacities to prevent, detect, respond and to protect people, property, environment and society from criminal or intentional unauthorised acts involving nuclear or other radioactive material out of regulatory control, including through regional capacity-building efforts, where available. Results  Implementation of institutional infrastructure for managing material out of regulatory control.  Development and implementation of national nuclear security detection architecture.  Establishing an effective, indigenous radiological crime scene management capacity and identification of an efficient, cost-effective nuclear forensics option (where feasible, findings to be also made available to other countries of the respective region). Area 6: Supporting awareness of and Strengthening States Response and Resilience to Cyber-Crime impacting Nuclear Security Strategic Objective The IAEA seeks to provide States with the necessary resources and external expertise they need to develop and implement computer security and information protection programmes to enhance the overall nuclear security. Support is focused on preventing computer acts that could directly or indirectly lead to unauthorised removal of nuclear or other radioactive material, sabotage against nuclear or radioactive material or associated facilities and theft of nuclear sensitive information. Purpose  To ensure that States have available the necessary technical support and human resource capacity to enhance national cyber security programmes against emerging threats that may have an impact on the national nuclear security, by using state of practice technologies for implementing cyber prevention, detection and recovery operations.  To strengthen technical and administrative systems for protection from criminal cyber activities against critical infrastructure targets that include nuclear and other radioactive materials, and their associated facilities and transport activities.  To develop national networks that promote information sharing and response assistance for cross-border issues related to cyber security. Results  Establishment of effective national technical and administrative network systems for the prevention, detection, and response to cyber-attacks.  Improvement of the regional and international information systems sharing of information on cyber-crime activities with regard to current and emerging threats.  Improvement of collaboration between States in apprehension and prosecution with regard to cyber-crime events.  Installation of instruments for the reduction of the consequential cost of cyber-crime in States in terms of direct and indirect cost due to intellectual property compromise, response costs, and recovery costs.  Strengthening of national nuclear security regimes through a reduction in cyber-crime activities and threats.  Improvement of the partnership with, and between, industry partners in developing technologies and services that provide a higher level of defence and resilience against cyber-crime. Area 7: Laboratory capability addressing nuclear-related cyber-crime Purpose To develop additional laboratory capacity to support evaluation of industrial control and electronic system level technologies used to identify vulnerabilities to nuclear-related cyber-crime, and exploit and increase awareness of such issues, including through participation in regional exchanges, and the utilisation of compensatory or remediation measures. Result Development of laboratory capability to evaluate industrial control and electronic system level technologies for vulnerabilities to nuclear-related cyber-crime for education and training purposes.